         AO 450(GAS Rev 10/03)Judgment In a Civil Case



                                          United States District Court
                                                   Southern District of Georgia

                  Jabbar Muhammad Ali Williams

                     Plaintiff.

                                                                                     JUDGMENT IN A CIVIL CASE


                                                                                    CASE NUMBER: CV419-136
                  Ian I leap

                   Defendant.




                      Jur>' Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
            □         ha.s rendered its verdict.



                      Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            [2
                      rendered.



                      IT IS ORDERED AND ADJUDGED

                      that in accordance with this Court's Order entered on February 6, 2020, the Report and

                       Recommendation of the Magistrate Judge is ADOPTED as the opinion of this Court. Plaintiffs case

                       is DISMISSED WITHOUT PREJUDICE. The Clerk is DIRECTED to close this case




                                                                          ISDISW




            February 6, 2020
            Date




                                                                                 (By) DWuty Clerk
GAS Rev la i/OJ
